Order entered October 31, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-01091-CR

                      DANIEL PAUL RAY, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

                   On Appeal from the 77th District Court
                         Limestone County, Texas
                      Trial Court Cause No. 15487-A

                                   ORDER

     Before the Court is the October 27, 2022 request of court reporter Judith G.

Werlinger for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the reporter’s record filed by November 14, 2022.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE